DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that Russell does not teach “replace, in the content, based on the expiration condition, the first segment with a second segment.”  Russell does disclose allowing content to be overwritten by other content.  Russell [0075].  The overwriting of an advertisement in Russell [0076] to select an advertisement to be displayed by the advertisement selection module 330 is “replacing, in the content, based on the expiration condition, the first segment with a second segment.”
	Applicant argues that Russell does not teach “send, based on the request, the second segment of the content.”  Applicant’s argument here repeats the arguments about “replace, in the content, based on the expiration condition, the first segment with a second segment.”  As shown above, the overwriting of an advertisement in Russell [0075]-[0076] based on expired content (Russell [0076] tracks the expiration of advertising content when making advertisement selections, see also Russell [0079]).  The insertion of ancillary content into content itself is explicitly disclosed in Russell [0082]-[0083].
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US 2009/0083788).
In regard to claim 2, Russell disclosed a non-transitory computer readable medium storing processor executable instructions that, when executed by at least one processor, cause the at least one processor to:
receive a request for content comprising at least a first segment, Russell [0079], first segment is particular piece of content, e.g. advertisement
determine an expiration condition of the first segment, wherein the expiration condition specifies a condition for when the first segment is no longer valid to be played in the content, Russell [0075]-[0076], expiration condition is expiration date or other life-cycle data
replace, in the content, based on the expiration condition, the first segment with a second segment, and Russell [0079], second segment is new ancillary content.  See also Russell [0082]-[0083]
send, based on the request, the second segment of the content. Russell [0079]
In regard to claim 3, Russell disclosed: receive. From a content provider via a quadrature amplitude modulation based content distribution network (Russell [0041]), the content; and store the content.  Russell [0079]
In regard to claim 4, Russell disclosed: receive, from a content provider via an internet protocol stream, the second segment.  Russell [0079], [0044]
In regard to claim 5, Russell disclosed: receive, from a content provider, the content on a digital video recorder.  Russell [0042]
In regard to claim 6, Russell disclosed: store, on a computing device configured to allow access to the content via a cloud computing service, the content.  Russell [0041]
In regard to claim 7, Russell disclosed: determine the expiration condition of the first segment further cause the at least one processor to identify one or more segment markers in the content, wherein the one or more segment markers are configured to identify the first segment.  Russell [0076], segment markers are other life-cycle data
In regard to claim 8, Russell disclosed: the one or more segment markers comprise a time expiration marker, wherein the time expiration marker comprises the expiration condition of the first segment, and wherein the expiration condition comprises an expiration time.  Russell [0075]
In regard to claim 10, Russell disclosed: receive, from a content provider, an expiration notification, wherein the expiration notification comprises an identifier of the first segment; and associate the identifier marker with the identifier of the first segment. Russell [0072] – [0075]
In regard to claim 11, Russell disclosed: access user demographics, wherein the expiration condition is based on a change in the user demographics.  Russell [0071], user demographics is user profile
In regard to claim 12, Russell disclosed the expiration condition comprises a maximum quantity of times the first segment is allowed to be played.  Russell [0074]
In regard to claim 13, Russell disclosed: receive user data indicating first content scheduled to be recorded on a user device, Russell [0080]
receive, from the user device, a request for second content, Russell [0080]
determine, based on the user data indicating that the first content is scheduled to be recorded, a first content segment relevant to a user, Russell [0079], first segment is particular piece of content, e.g. advertisement
insert the first content segment into the second content, and Russell [0079]
send to the user device, the second content comprising the first content segment. Russell [0079], second segment is new ancillary content
In regard to claim 14, Russell disclosed insert the first content segment into the second content further cause the at least one processor to replace a second content segment in the second content with the first content segment.  Russell [0079]
In regard to claim 15, Russell disclosed the second content segment comprises an advertisement related to the first content.  Russell [0072]
In regard to claim 16, Russell disclosed the user data is received via at least one of a session initiation protocol message, a simple network management protocol message, or a hypertext transfer protocol message.  Russell [0028]-[0029]
In regard to claim 17, Russell disclosed the user data comprises at least one of a user identifier, a program identifier of the first content, or a time scheduled for recording the first content on the user device. Russell [0034]
In regard to claim 18, Russell disclosed request, from the user device, the user data.  Russell [0039]
In regard to claim 19, Russell disclosed the second content is provided via a quadrature amplitude modulation based content delivery network.  Russell [0041]
In regard to claim 20, Russell disclosed replace an advertisement for the first content with the first content segment.  Russell [0079]
In regard to claim 21, Russell disclosed determine, based on the user data indicating that the first content is scheduled to be recorded, the first content segment relevant to the user further cause the at least one processor to determine an advertisement that does not advertise the first content.  Russell [0073]
In regard to claim 22, Russell disclosed:
receive a request for playback of content comprising at least a first segment, wherein the first segment comprises one or more segment markers, Russell [0079]
store in a metadata file associated with the content, the one or more segment markers, Russell [0073]
determine, based on the one or more segment markers, an expiration condition of the first segment, wherein the expiration condition specifies a condition that, if satisfied, causes the first segment to no longer be valid, Russell [0079]
replace, in the content, based on the expiration condition, the first segment with a second segment, and Russell [0079], Russell [0082]-[0083]
send, based on the request for playback, the second segment of the content. Russell [0079]
In regard to claim 23, Russell disclosed update, based on replacing the first segment with the second segment, the metadata file associated with the content.  Russell [0073]-[0074]
In regard to claim 24, Russell disclosed maintain a manifest file associated with the metadata file; and update the manifest file with information related to accessing the second segment.  Russell [0073]-[0074]
In regard to claim 25, Russell disclosed determine, based on the one or more segment markers, the expiration condition of the first segment further cause the at least one processor to identify the one or more segment markers of the first segment. Russell [0076], segment markers are other life-cycle data
In regard to claim 26, Russell disclosed the one or more segment markers comprises a time expiration marker comprising an associated expiration condition.  Russell [0074]-[0075]
In regard to claim 27, Russell disclosed the associated expiration condition comprises an expiration time.  Russell [0075]
In regard to claim 28, Russell disclosed replace, based on the expiration condition, the first segment with the second segment further cause the at least one processor to replace, based on determining that a time at which the request for playback was received is after the expiration time, the first segment with the second segment.  Russell [0075], [0079]
In regard to claim 29, Russell disclosed store, on a computing device configured to allow access to the content via a cloud computing service, the content.  Russell [0041]
In regard to claim 30, Russell disclosed access user demographics, wherein the expiration condition is based on a change in the user demographics.  Russell [0071], user demographics is user profile
In regard to claim 31, Russell disclosed the user demographics comprise at least one of a geographic location, a type of user device, or a user preference.  Russell [0071]
In regard to claim 32, Russell disclosed: receive, from a content provider, an expiration notification, wherein the expiration notification comprises an identifier of the first segment; and associate the identifier marker with the identifier of the first segment. Russell [0072] – [0075]
In regard to claim 33, Russell disclosed the identifier comprises at least one of a quantity of instances that the first segment has been replaced or a quantity of instances that the first segment has been played.  Russell [0074]
In regard to claim 34, Russell disclosed: receive. From a content provider via a quadrature amplitude modulation based content distribution network (Russell [0041]), the content; and store the content.  Russell [0079]
In regard to claim 35, Russell disclosed: receive, from a content provider via an internet protocol stream, the second segment.  Russell [0079], [0044]
In regard to claim 36, Russell disclosed a non-transitory computer readable medium storing processor executable instructions that, when executed by at least one processor, cause the at least one processor to: 
receive a request for content, wherein the content comprises at least a first segment, and wherein the first segment comprises one or more identifiers, Russell [0079], first segment is particular piece of content, e.g. advertisement
determine, based on the one or more identifiers, an expiration condition of the first segment, Russell [0079]
replace, in the content, based on the expiration condition of the first segment, the first segment with a second segment, and Russell [0079], [0082]-[0083]
send, based on a request for playback, the second segment of the content.  Russell [0079]
In regard to claim 37, Russell disclosed determine, based on the one or more identifiers, the expiration condition of the first segment further cause the at least one processor to identify the one or more identifiers.  Russell [0076], segment markers are other life-cycle data
In regard to claim 38, Russell disclosed the one or more identifiers comprises at least one of a quantity of instances that the first segment has been authorized to be played for a user or a rating value of the first segment.  Russell [0074]
In regard to claim 39, Russell disclosed store, in a metadata file associated with the content, the one or more identifiers.  Russell [0073]-[0074]
In regard to claim 40, Russell disclosed update, based on replacing the first segment with the second segment, the metadata file associated with the content. Russell [0073]-[0074] 
In regard to claim 41, Russell disclosed: 
record content comprising at least a first segment comprising one or more segment markers, DMFIRM #400626456 v28ATTORNEY DOCKET NO.: 26141.0090U4 APPLICATION NO.: 16/790,454 Russell [0079]
receive a request for playback of the content, Russell [0079]
determine, based on the request for playback, whether an expiration condition of the first segment is satisfied based on the one or more segment markers, Russell [0079]
replace, in the content, based on determining that the expiration condition is satisfied, the first segment with a second segment, and Russell [0079], [0082]-[0083]
send, based on the request for playback, the second segment of the content.  Russell [0079]
In regard to claim 42, Russell disclosed the one or more segment markers comprise a time expiration marker, wherein the time expiration marker comprises the expiration condition of the first segment, and wherein the expiration condition comprises an expiration time.  Russell [0074]-[0075]
In regard to claim 43, Russell disclosed replace, based on determining that the expiration condition is satisfied, the first segment with the second segment further cause the at least one processor to replace the first segment with the second segment if a request time is after the expiration time, wherein the request time comprises a time associated with the request for playback.  Russell [0079], [0074]-[0075]
In regard to claim 44, Russell disclosed the one or more segment markers comprise an identifier marker, and wherein the processor executable instructions that cause the at least one processor to determine, based on the request for playback, whether the expiration condition of the first segment is satisfied based on the one or more segment markers further cause the at least one processor to: receive an expiration notification, wherein the expiration notification comprises an identifier of the first segment; and associate the identifier marker with the identifier of the first segment.  Russell [0075]
In regard to claim 45, Russell disclosed access user demographics, wherein the expiration condition is based on a change in the user demographics.  Russell [0071]
In regard to claim 46, Russell disclosed the expiration condition comprises a maximum quantity of times the first segment is allowed to be played. Russell [0074]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mirsky et al.					US 2012/0230652
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445